REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Oishi et al. (US 20140056459 A1), Nakagawa et al.(US 20150170633 A1), Oishi et al. (US 20150189441 A1), Noertker et al. (US 20160192060 A1), Timothy et al. (US 20160234588 A1), and Thuy et al. (US 20170148428 A1), expressly teaches or reasonably suggests, “a noise-canceling headphone, comprising: 
…
earcups supported proximate ends of the headband, at least one of the earcups operatively connected to the audio input and comprising: 
a housing; 
… and 
a feedback, noise-cancelation circuit operatively connected to the microphone, the feedback, noise-cancelation circuit configured to compare a signal from the microphone to a predetermined sound pressure level profile for the noise-canceling headphone, the feedback, noise-cancelation circuit configured to generate a noise-canceling signal of a same amplitude and 
Independent claim 18 is allowed for analogous reasons as claim 1.
	Dependent claims 2-17, 19, and 20 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654       


/PAUL KIM/           Primary Examiner, Art Unit 2654